Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims 1 to 20, filed on 6/16/2021, have been examined.  Claims 1-9 have been amended. Claims 10-20 have been added. Claims 1-20 are pending.

Priority

Acknowledgment is made of applicant's claim for the priority as a continuation of US application No. 16/433,641 (USPat: 11,026,290), filed on 06/06/2019, which claims priority to Chinese patent application CN201810589793.3, filed on 06/08/2018.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 5/3/2021 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable 1 over claim 1 of US Patent No. 11,026,290. Although the claims are not identical, they are not patentably distinct from each other because the limitations are substantially similar or even broader. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the instant application discloses  a MAC device/method. Gaur et al (USPat, 7,873,049 B2) discloses a method/device in MAC layer, which comprising a number (N) of queues and divided into a queue groups. Although Gaur discloses each queue block and includes an IEEE802.11 process which provides quality of service (QoS) differentiation by grouping data traffic in the broadband wireless access network into four access classes and to place a data frame in a first hardware queue in a first hardware queue group, wherein the first hardware queue group corresponds to a network property of the data frame based on a first mapping relationship (col. 6, line 64 to col. 7, line 9),  Gaur does not explicitly disclose all the limitations as recited in claim 1 of the instant application. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./


/WALTER J DIVITO/Primary Examiner, Art Unit 2419